UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8067


EFREN ISANAN,

                Petitioner - Appellant,

          v.

GENE JOHNSON, Director, Department of Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:09-cv-00411-gec-mfu)


Submitted:   February 18, 2010            Decided:   February 26, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Efren Isanan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Efren     Isanan      seeks      to    appeal       the    district       court’s

order     dismissing        as     untimely         his     28     U.S.C.       § 2254    (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues       a    certificate         of   appealability.            28    U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue     absent       “a       substantial      showing          of     the    denial     of     a

constitutional          right.”          28    U.S.C.       § 2253(c)(2)          (2006).         A

prisoner       satisfies          this        standard       by        demonstrating           that

reasonable       jurists         would    find       that        any   assessment        of     the

constitutional          claims     by    the    district          court    is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                    Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                       We have

independently reviewed the record and conclude that Isanan has

not     made    the     requisite        showing.            Accordingly,         we     deny    a

certificate        of       appealability,            deny        Isanan’s       motions        for

appointment of counsel and for release on his own recognizance,

and dismiss the appeal.                 We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before       the    court       and    argument         would     not     aid    the

decisional process.

                                                                                       DISMISSED

                                                2